PER CURIAM.
Appellant, James Owen, was charged with four counts of robbery in violation of section 812.13, Florida Statutes (1981), and with one count of attempted armed robbery in violation of sections 812.13 and 777.04, Florida Statutes (1981). Appellant pled guilty as to all counts. Subsequently, appellant filed a motion requesting permission to withdraw this guilty plea. He further asserted that his sentence in case number 81-916 was illegal. The trial court denied appellant’s motion and set forth the reasons in its order. It is from this order that appellant now appeals.
A reading of the trial court’s order denying appellant’s motion clearly indicates that the trial court properly denied appellant’s request to withdraw his guilty plea. Thus, we affirm that portion of the trial court’s order denying appellant’s motion to withdraw his guilty plea.
*1258Next, appellant contends that the trial court illegally sentenced him to a term of three to thirty years for attempted armed robbery in violation of sections 812.13 and 777.04. On appeal, the state concedes that appellant was illegally sentenced to a term of three to thirty years.
We agree that the trial court erred in sentencing appellant to a term of three to thirty years for attempted armed robbery as said charge is a felony in the second degree and punishable by a maximum of fifteen years’ imprisonment.
Therefore, we remand case number 81-916 for correction of sentence.
OTT, C.J., and BOARDMAN and CAMPBELL, JJ., concur.